Citation Nr: 0727673	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  06-14 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1956 to 
October 1958.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  


FINDING OF FACT

The veteran's current tinnitus is not related to his military 
service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. §§ 3.303 
(2006).  Generally, service connection requires: (1) 
existence of a current disability; (2) existence of the 
disease or injury in service; and (3) a nexus between the 
current disability and any injury or disease incurred in 
service.  See, e.g., Pond v. West, 12 Vet. App. 341 (1999).  
Service connection may also be granted for a disease 
diagnosed after discharge when the evidence indicates it was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's DD214 indicates that he was a radio operator in 
service.  The service medical records, including the October 
1956 enlistment examination and the November 1958 examination 
for service separation, contain no complaints or findings of 
tinnitus.  

The first evidence of tinnitus was reported in June 2006 
pursuant to a VA audiological examination.  On examination, 
the veteran reported recurrent tinnitus a few times per week, 
lasting seconds in duration and described as a "ring" 
sensation in both ears. He reported that this began 
approximately 10 years ago.  He also reported that, beginning 
three months ago, he began to experience a "hissing" 
sensation in the right ear, occurring almost daily and 
lasting approximately 10 minutes in duration.  He added that 
this might occur many times throughout the day.  He 
attributed his tinnitus to military noise.  The veteran 
denied post service occupational and recreational noise 
exposure.  The examiner's assessment was recurrent tinnitus, 
right greater than left.

At his hearing before the undersigned in June 2007, the 
veteran described a constant "whooshing" sound since 
service.  He indicated that he first noticed it in boot camp, 
and that it had been constant since basic training, to the 
best of his recollection.

Subsequent to the June 2007 hearing, the veteran submitted a 
private audiological evaluation and audiometric examination, 
both dated in June 2007.  The examiner's evaluation noted the 
veteran's history as radio operator in service and that his 
history was remarkable for centralized tinnitus.  The 
examiner's findings included tinnitus matched at 8 KHz @ 
60dBHL.  The examiner did not provide an opinion linking the 
veteran's current tinnitus to his military service.

Despite the above findings of tinnitus, none of the medical 
records or reports contains a medical opinion linking the 
veteran's current tinnitus and service.  The VA examiner 
reviewed the veteran's case file at the time of the 
audiological examination in June 2006.  It was her 
professional opinion that due to the recent onset of tinnitus 
(ten years before), some thirty-five years after discharge, 
and the negative evidence for complaints of tinnitus in 
service records, that tinnitus was not due to military 
service.  The Board attaches significant probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  
Furthermore, this opinion stands uncontradicted in the 
record.  As shown above, the Board has considered the private 
June 2007 audiological evaluation as positive evidence of a 
current finding of tinnitus but finds that the examiner 
submitted no nexus opinion that was supportive of the 
veteran's contentions of service onset of tinnitus.  The 
private audiologist's statement that the veteran had a 
history remarkable for tinnitus lacks any opinion as to 
causation.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994).  In view of the foregoing, the claim must 
be denied.  

In making its decision, the Board has considered the 
veteran's June 2007 hearing testimony and statements made 
during the course of his June 2006 VA examination and the 
private June 2007 audiological evaluation concerning his 
reported exposure to acoustic trauma due to a grenade 
explosion and rifle and mortar fire during infantry training 
and battalion assignment, and his reported sensation of 
tinnitus.  Although the veteran reported at the hearing that 
he had a "whooshing" sensation constantly since basic 
training, he did not report such a sensation to the examiner 
in June 2006, who did, through her questioning of the 
veteran, ascertain that he had had two different types of 
sensations - "ring" and "hissing" - but did not elicit a 
report of a "whooshing" sensation or of any sort of 
tinnitus that had been constant since basic training.  It is 
the province of trained health care providers, such as the 
June 2006 VA audiologist, to enter conclusions that require 
medical expertise as to diagnosis and causation.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  Lay persons are not 
shown to possess the appropriate medical expertise and 
training to competently offer an opinion as to current 
medical diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board gives more weight to the examiner's 
report of examination performed specifically for the purpose 
of ascertaining the onset and character of the veteran's 
tinnitus than to the veteran's lay testimony given at the 
hearing, which was at variance with the symptoms elicited by 
the examiner.  

The Board concludes that a nexus between the currently 
diagnosed tinnitus and the veteran's military service has not 
been shown.  As such, the claim must fail.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for tinnitus, and there is 
not doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Service connection is not warranted.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Review of the claims folder reveals that compliance with the 
duty to notify was accomplished by an August 2005 letter 
which covered all four required elements before the initial 
unfavorable rating decision was issued in January 2006.  In 
addition, the April 2006 statement of the case (SOC), the 
July 2006 supplemental statement of the case (SSOC), the July 
2006 rating decision notice letter, and the July 2007 notice 
of the veteran's transfer of records advised the veteran that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess, 19 Vet. App. 473, 486 (2006).  There is also 
evidence that he received a Dingess letter dated in March 
2006 which was returned with correspondence from the veteran 
in June 2006.

Most recently, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial.  In other 
words, VA has the burden of rebutting this presumption by 
showing that the error was not prejudicial to the veteran in 
that it does not affect the essential fairness of the 
adjudication.  To do this, the VA must demonstrate: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  

In view of Sanders, the Board finds that the presumption of 
prejudice for a timing deficiency of the Dingess notice has 
been rebutted in this case because, as stated above, service 
connection has been denied for tinnitus.  Consequently, as a 
matter of law, neither an effective date nor a disability 
evaluation could be awarded for tinnitus.  His veteran status 
is not at issue.

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and the RO also provided 
the veteran with a June 2006 VA audiological examination and 
nexus opinion.  The veteran testified at a June 2007 hearing 
that was scheduled for him, and his June 2007 private 
audiological evaluation was associated with the claims file.  
In view of the foregoing, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.




ORDER

Service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


